internal review service_department of the treasury date cc tege qp2 - plr-158362-01 number release date index no legend entity e dear this responds to your letter of date and subsequent correspondence on behalf of entity e requesting a ruling concerning the application of sec_403 sec_451 and sec_457 of the internal_revenue_code the code to e’s unused sick leave conversion plan the plan which e intends to implement for its eligible employees in the near future e is represented to be a school district which is an eligible governmental employer described in sec_457 of the code under two programs one for its rank-and-file employees and another for its administrators e provides sick leave benefits to its employees e’s employees are permitted a set number of paid days of sick leave annually and subject_to limits set by the plans can accumulate any unused sick days in their sick leave account from year to year you have represented that e intends to adopt the sick leave conversion plan the plan that will provide eligible employees of e who retire in accordance with e’s retirement policy either with supplemental health benefits or with a contribution to their accounts in e’s sec_401 and sec_403 plans the conversion of leave would be calculated under a formula e establishes which will assign a dollar value to the sick days the plan does not provide e’s employees with any election of the form of benefits to be provided under the plan e will make contributions measured by the value of the retiring employee’s accumulated unused sick leave to one of the following supplemental benefits prior to an employee’s retirement additional medical coverage which will commence after the lapse of the retiree health insurance provided by e and which will continue until the retiree’s converted sick leave is exhausted or contributions to a sec_401 plan or sec_403 account in the employee’s name which will begin on the date of the employee’s retirement e’s contribution to either the supplemental plr-158362-01 medical_benefit or the retirement_plan will be based on several factors including the retiring employee’s access to other health_insurance_coverage the value of the retiring employee’s unused accumulated sick leave and the willingness of e’s insurance carrier to cover retired employees at no time does the retiring employee have a choice of contributions to the supplemental medical_benefit or the deferred_compensation plan e represents that it understands that the sec_401 plan is a qualified_plan described in sec_401 and that its sec_403 arrangement is an arrangement described in sec_403 e also represents that it will make contributions to the employee’s account in the sec_401 plan or sec_403 arrangement only up to the appropriate statutory limitations e has previously received a ruling from the internal_revenue_service that its contributions to the plan to provide supplemental medical benefits to retiring employees are excludable from a retiring employee’s gross_income under sec_106 of the code we have been asked to determine whether sec_457 of the code applies to any of the benefits provided under e’s sick leave conversion plan sec_403 of the code states in part that amounts contributed by an eligible_employer to a tax sheltered annuity arrangement which meets the requirements of sec_403 on or after such rights become non-forfeitable shall be excluded from the gross_income of the employee for the taxable_year to the extent that the aggregate of such amounts does not exceed the applicable limit under sec_415 sec_457 of the code provides rules regarding the taxation of deferred_compensation plans of eligible employers for this purpose the term eligible_employer is defined in sec_457 as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state e is an eligible_employer within the meaning of sec_457 sec_457 of the code and sec_1_457-2 of the regulations define the term eligible_deferred_compensation_plan those provisions contain the various requirements for an eligible_plan including rules for participation deferral of compensation and payment of benefits pursuant to sec_457 an eligible_plan must provide that the maximum amount that may be deferred under an eligible_plan shall not exceed the lesser_of the applicable_dollar_amount dollar_figure in or percent of the participant's includible_compensation under sec_457 a bona_fide sick or vacation_leave plan is treated as not providing for the deferral of compensation_for purposes of sec_457 in the present case the primary function of e’s plans for the crediting and use of sick and emergency leave is to provide employees with paid time off from work when appropriate because of sickness or for other personal reasons thus the sick leave and plr-158362-01 emergency leave programs are part of a bona_fide sick or vacation_leave plan within the meaning of sec_457 notwithstanding that the contributions made under the plan to e’s tax sheltered annuity arrangement and qualified_retirement_plans pursuant to the plan will result in a deferral of compensation accordingly the rules of sec_457 are not applicable to e’s sick leave programs sec_457 of the code governs the tax treatment of a participant in a plan of an eligible_employer if the plan provides for a deferral of compensation but is not an eligible_deferred_compensation_plan the term eligible_employer is defined in sec_457 and includes a state or any political_subdivision or any agency_or_instrumentality of a state and any other tax-exempt_organization sec_457 states that sec_457 does not apply to a plan described in sec_401 which includes a_trust exempt from tax under sec_501 to an annuity plan or contract described in sec_403 to that portion of any plan which consists of a transfer of property described in sec_83 or to that portion of any plan which consists of a_trust to which sec_402 applies in general sec_457 of the code provides that the amount of compensation which is deferred under a plan subject_to sec_457 is included in the participant's or beneficiary's gross_income for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to the compensation sec_457 provides that for purposes of sec_457 the rights of a person to compensation are subject_to a substantial_risk_of_forfeiture if such person's rights to such compensation are conditioned upon the future performance of substantial services by any individual this language is substantially_similar to language contained in sec_83 of the code sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 plr-158362-01 sec_457 does not apply in this case to the amounts contributed to the employee’s account in the supplemental health benefit or retirement_plan the amounts credited to the retiring employee’s health_benefits_account are excluded from his income under sec_106 as noted in the ruling you previously received and do not constitute deferred_compensation subject_to sec_457 although the amounts properly contributed to the employee’s sec_401 and sec_403 plan accounts constitute deferred_compensation they are excluded from the application of sec_457 under sec_457 based upon the provisions of the plan summarized above the documents presented and the representations made and provided that e’s sick leave and emergency leave programs are modified to incorporate the plan’s provisions that e’s sec_401 plan constitutes a qualified_retirement_plan described in sec_401 and that e’s sec_403 plan constitutes an arrangement described in sec_403 and that e’s contributions to the employees’ accounts in their retirement_plan accounts comply with the appropriate statutory limitations we conclude as follows e’s contribution of amounts from the sick leave and emergency leave programs pursuant to the plan to the eligible retiree’s account in e’s sec_401 plan or sec_403 arrangement will not cause inclusion of such amounts in his her taxable_income under sec_457 of the code or under the constructive receipt or economic_benefit_doctrine for the year in which the contribution is made the plan’s provision that provides e the option to contribute the amounts available to the retiree under the sick leave programs for either the retiree’s supplemental health benefits or retirement_plan account does not make the value of the medical_benefit taxable to the retiring employee under the anticipatory_assignment_of_income doctrine no opinion is expressed concerning the timing of the inclusion in income of amounts deferred or payable under any plan other than e's plan described above if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to entity e and applies only to the sick leave conversion plan described in the taxpayer’s submission sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any plr-158362-01 conclusion in the ruling see section dollar_figure of revproc_2002_1 2002_1_irb_1 however when the criteria in section dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell chief qualified_plans branch office of the associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
